DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because “Significant Figure: Fig. 2” is separate from the paragraph of the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “electric conductors within two further , does not reasonably provide enablement for “wherein the electric conductors within the two recesses are electrically isolated from the electric conductors within the two further recesses.” The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. When looking to the Specification, the Applicant infers that the stator is made of laminated sheet packages of iron, which are electrically conductive. It is uncertain what means Applicant uses so as to electrically isolate said electric conductors. The limitation at issue will therefore be given no patentable weight for purposes of prosecution. Claims 11-14 are rejected for being dependent on claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, Applicant recites “in which at least one of the electric conductors cannot be electrically contacted from outside the stator.” It is not clear how or by what means in which said one of the electric conductors cannot be electrically contacted from outside the stator. Examiner will interpret claim as in which at least one of the electric conductors cannot be directly electrically contacted in the radial direction from outside the stator.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 11-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites “The stator according to the preceding claim,” and Claim 12 recites “The electric machine according to the preceding claim” which does not specifically refer back a preceding claim. Furthermore, claims 11-14 refers back to claim 7 (as it is not clear which preceding claim 12 is referring to), and are also at issue due to their dependency. Claims 7 and 11-14 will therefore be not treated on their merits.
Please see MPEP 608.01(n).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Artus et al. (US 4990809).
In claim 1, Artus teaches (Fig. 1-3) a stator (12) for an electric machine (10), the stator (12) comprising: - slots (circumferential gaps disposed between 30, 32) for receiving electric windings (34), and - at least two teeth (30, 32), wherein respectively one tooth (30, 32) of the stator (12) is formed between two adjacent slots, wherein - at least two of the teeth (30) have a recess (24) extending at least partially through the respective tooth (30).
Artus does not explicitly teach wherein within the recesses at least two electric conductors each are arranged which are short-circuited to one another.
However, Artus teaches within the recesses (24) at least two pins (18) each are arranged, and furthermore that the pin may be made of any suitable non-magnetic material (Col. 3, ln. 43-68).
Therefore in view of Artus, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of the prior art embodiment to have within the recesses at least two electric conductors each are arranged which are short-circuited to 
In claim 2, Artus teaches the stator of claim 1 furthermore Artus teaches wherein the recesses (24) each extend in a radial direction, wherein the radial directions each run in parallel to a radius in a cross-section through the stator (12), and the radius runs through the respective tooth (30).
In claim 3, Artus teaches the stator of claim 1; furthermore Artus teaches wherein at least every second tooth (30 of 30, 32) has one of the recesses (24).
In claim 4, Artus teaches the stator of claim 1; furthermore Artus teaches in which at least one of the electric conductors (18) cannot be directly electrically contacted (via respective conductor 18) in the radial direction from outside the stator (12).
In claim 5, Artus teaches the stator of claim 1; furthermore Artus teaches wherein the electric conductors (18) respectively do not fill the recesses (24) completely.
In claim 6, Artus teaches the stator of claim 1; furthermore Artus teaches wherein the electric conductors (18) within two recesses (24) are electrically connected together (via stator segments being made of iron; Col. 4, ln. 62-68).
In claim 8, Artus teaches the stator of claim 1; furthermore Artus does not specifically teach wherein the electric conductors have a metal.
However, Artus already teaches that the pin may be made of any suitable non-magnetic material (Col. 3, ln. 43-68).
Therefore further in view of Artus, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of the prior art 
In claim 9, Artus teaches the stator of claim 1; furthermore Artus teaches wherein the recesses (24) each comprise an additional slot (axial portion of 24).
In claim 10, Artus teaches the stator of claim 1; furthermore Artus teaches wherein the recesses (24) each have an additional slot (axial portion of 24) extending completely through the stator (12) from an inside to an outside (radial inside to outside portion of 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chai et al. (US 4475051) teaches a reluctance motor having a plurality of teeth, every other tooth having a recess disposed adjacent in the radial direction.
Hans et al. (US 7132773) teaches a DC motor having a stator having a plurality of stator pole bridges, and winding groups assigned to every other winding pole group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832